Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-9 and 12-13 in the reply filed on November 29, 2021 is acknowledged. 

4.	Claims 10-11 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.

Specification
5.	The disclosure is objected to because of the following informalities:
	1)	the specification should not refer to a specific claim number (i.e., claims 1, 14 and 15 in  specification page 2, third paragraph), since the claim number might change throughout the examination process.
	2)	  In specification page 2, fourth paragraph, line 6, replace the German word “einem” with –one--. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7 and 12-13 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Veerasamy (U. S. Patent 8, 009,053).

As for claim 1, Veerasamy discloses (see Figs. 1A, 1B, 1D and 1E; col. 9, lin. 47—col. 13, lin. 33) a composite pane (the vehicle window, or windshield) for separating an interior space (vehicle interior) from an external environment (vehicle exterior environment), comprising
an inner pane (inner glass substrate 1), 
an outer pane (outer glass substrate 2) with an inner surface (the inner surface facing the low-E coating 4 in Figs. 1B,1D, or the inner surface facing the polymer interlayer 3 in Fig. 1E), and 
an intermediate layer (polymer interlayer 3) that areally joins the inner surface of the outer pane (2) to an outer surface of the inner pane (1),
 a capacitive sensor (capacitive sensor 5; see col. 9, lin. 52—col. 10, lin. 24) for detecting moisture (rain, or the like) having at least one capacitor (C1, C2, C3, and/or C4, see col. 9, lin. 61) that is connected to an electronic sensor unit (12 and 14 in Fig. 1A), which is provided for detecting a change in 

As for claim 2, Veerasamy discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 7, 8) are provided for generating a sensor area (i.e., the sensor area on the surface of the window or windshield) on the composite pane, inside which moisture (rain) on the composite pane causes a change in capacitance (see col. 13, lin. 15-25).

As for claim 3, Veerasamy discloses the composite pane according to claim 1, wherein the electronic sensor unit (12 and 14) is provided for generating a signal (i.e., the signal to control wiper control system motor 16 in Fig. 1A) when moisture is detected on a sensor area (see col. 9, lin. 47—col. 10, lin. 13).

As for claims 4 and 5, Veerasamy discloses the composite pane according to claim 1, wherein the capacitive sensor (capacitive sensor 5) includes a plurality of capacitors (C1—C4), wherein the electronic sensor unit (12 and 14) is provided for generating a plurality of signals and is constructed and arranged to calculate a correlation of the signals; or wherein the capacitive sensor is constructed and arranged to calculate an autocorrelation and/or a cross-correlation of the signals (see the correlation, autocorrelation and cross-correlation disclosed in col. 24, lin. 47—col. 25, lin. 66).

As for claim 6, Veerasamy discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 7, 8) have an asymmetric area (e.g., see the asymmetric area of electrodes 7, 8 in Figs. 2A, 3).

As for claim 7, Veerasamy discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 7, 8) have a different perimeter (e.g., see the different perimeter of electrodes 7, 8 in Figs. 2A, 3).

As for claim 12, Veerasamy discloses (see Fig. 1D) the composite pane according to claim 1, wherein the at least two electrodes (electrodes 7, 8) are arranged on the surface of the inner pane (inner glass substrate 1) facing the intermediate layer (interlayer 3).

As for claim 13, Veerasamy discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 7, 8) extend in a common plane of the composite pane (See Figs. 1B—1F).
Claim Rejections - 35 USC § 102

7.	Claims 1-3, 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Hochstein (U. S. Patent 6,094,981).
As for claim 1, Hochstein discloses (see Figs. 1 and 2; col. 3, lin. 21—col. 4, lin. 7) a composite pane (the vehicle windshield) for separating an interior space (vehicle interior) from an external environment (vehicle exterior environment), comprising
an inner pane (18), 
an outer pane (12) with an inner surface (16), and 
an intermediate layer (24) that areally joins the inner surface (16) of the outer pane (12) to an outer surface (20) of the inner pane (18),
 a capacitive sensor (capacitive sensor in Fig. 1) for detecting moisture (rain) having at least one capacitor (capacitor formed of electrodes 30 and 32) that is connected to an electronic sensor unit (the 
As for claim 2, Hochstein discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 30, 32) are provided for generating a sensor area (i.e., the sensor area on the surface 14 of the window or windshield) on the composite pane, inside which moisture (rain) on the composite pane causes a change in capacitance.

As for claim 3, Hochstein discloses the composite pane according to claim 1, wherein the electronic sensor unit is provided for generating a signal (i.e., the signal to control wiper in Fig. 1) when moisture is detected on a sensor area (see col.3, lines 21-30).

As for claims 8 and 9, Hochstein discloses the composite pane according to claim 1, wherein at least one of the at least two electrodes is comb-shaped; or wherein the at least two electrodes comprise two comb-shaped electrodes that intermesh (See the intermeshed comb shaped electrodes 30 and 32 in Fig. 2).

As for claim 13, Hochstein discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 30,32) extend in a common plane of the composite pane (See Fig 2).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867